Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-18 are pending and will be examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 13 recites the limitation "second amplicon" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
While claim 1 recites “a first reverse transcription reaction” and “a first PCR reaction” there is no clear recitation of a second of either of these steps.  As there is no claim prior to claim 5 (or claim 4, from which claim 5 depends) that recites a step of product that is clearly recited as a second amplicon.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,337,066 (‘066 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are nearly identical in overlapping subject matter.  The subject matter of claims 2-13 correspond precisely between the instant claims and the claims of the ‘066 patent.  The differences between the claimed method and the claims of the ‘066 patent are found in the inclusion of the specifically claimed sequences and where limitations regarding Guthrie cards are claimed.  Claim 1 of the ‘066 patent corresponds very closely with a combination of instant claim 1 and the sequences of instant claim 14.  The differences between the claims are extremely small and therefore the instant claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-3, 5-7, 10-11 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Otero et al. (WO2007068782; June 2007).

obtaining a sample from an individual; 
performing aa first reverse transcription reaction on said sample to produce a first cDNA products(s) (paragraph 37-38, where HLA is amplified using RT-PCR and real time); 
diluting the first cDNA product(s) as template into a first PCR reaction; and performing PCR thereon until all primers are consumed to produce amplicon(s), thereby amplifying the RNA(s) of interest (paragraph 37-38, where HLA is amplified using RT-PCR and real time).  
With regard to claim 2, Otero teaches a method of claim 1, wherein said sample is a raw umbilical cord blood sample from an individual, a sample of mouthwash expelled from said individual, cheek swabs from said individual, a saliva sample from said individual, a sample from a bacterium or a virus.  
With regard to claim 3, Otero teaches a method of claim 2, further comprising labeling the PCR primers with one or more fluorophores (paragraph 37-38, where HLA is amplified using RT-PCR and real time).  
With regard to claim 5 Otero teaches a method of claim 4, further comprising:  hybridizing the second amplicon or set of amplicons to probes having sequences complementary to an area of interest in a gene sequence; detecting a fluorescence pattern from the hybridized amplicon(s); and identifying one or more genes or allelotypes thereof based on the fluorescence pattern (paragraph 6).  
With regard to claim 6, Otero teaches a method of claim 5, wherein the gene(s) are one or more of an HLA-A gene, an HLA-B gene or an HLA-DRB1 gene, an HLA-DQA1 gene, or an HLA-DQB1 gene or combinations thereof (paragraph 35, where multiple genes were analyzed).  

With regard to claim 10, Otero teaches a method of claim 9, wherein analysis determines the type of viral or bacterial contamination (paragraph 28).  
With regard to claim 11, Otero teaches a method of claim 9, wherein analysis determines one or more of identity, paternity of an individual, forensic information, tissue matching, risk factors for the development of disease, or response to medication (paragraph 2).  
With regard to claim 13, Otero teaches a method of claim 1, wherein the second PCR is real time PCR and the primers are exon specific to the first cDNA amplicon(s) (paragraph 37-38, where HLA is amplified using RT-PCR and real time).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otero et al. (WO2007068782; June 2007) over claims 1-3, 5-7 and 10-13 above and further in view of Vincent et al. (J Immunol, 1996 156:603-610).
With regard to claim 4, Vincent teaches a method of claim 3, wherein the fluorophor is a cyanine dye (p. 604, “PCR amplifications” heading, col. 2, where primers were labeled with a fluorophore).   

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the various embodiments taught by Otero to arrive at the claimed invention with a reasonable expectation for success.  First, regarding cDNA synthesis, Vincent teaches “The cDNAs of DRBl*Ol, DRB1*04, DRBl(DR52), and DRB3 obtained after reverse transcription of RNAs extracted from blood B cells were co-amplified with the DRBl*OlOl, DRBl*0401, DRBl*1302, and DRB3 internal standards, respectively. When necessary, quantification of GAPDH transcripts was used to normalize the yields of RNA extraction and reverse transcription between samples from different individuals.” (Figure 5 legend).  Next, regarding the steps of dilution and co-amplification, Vincent teaches “investigated the regulation of the expression of the HLA-DRB genes at the transcriptional level. A competitive PCR approach was used to estimate the quantities of the HLA-DRB transcripts in peripheral blood B cells. When comparing the amounts of steady-state mRNAs among the different DRBl alleles, the DRBl transcripts in the DR52 haplotype group were found to be 2.5 to 3.5 times more abundant than the DRBl*Ol transcripts, 1.5 to 2 times more abundant than the DRBl*O4 transcripts, and 7 times more abundant than the DRBl*O8 transcripts” (Abstract).  Vincent clearly teaches the importance of both the creation and usefulness of the internal standards and the steps of co-amplification, so it was crucial to include these steps together. Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the various embodiments taught by Vincent to arrive at the claimed invention with a reasonable expectation for success.
s 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otero et al. (WO2007068782; June 2007) over claims 1-3, 5-7 and 10-13 above and further in view of Faner et al. (Human Immunology, 2006, 67:374-385).
With regard to claim 8, Faner teaches a method of claim 7, wherein said microarrays are fluidically isolated by removable gaskets or by functionally-equivalent hydrophobic barriers (p. 375, col 1).  
With regard to claim 9, Faner teaches a method of claim 7, further comprising analyzing the hybridization data using the Ricimer allele calling algorithm (p. 375, col 1).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Otero to include the real time amplification as taught by Faner to arrive at the claimed invention with a reasonable expectation for success.  Faner teaches “The introduction of real-time PCR (rt-PCR) with fluorescence resonance energy transfer (FRET) probes provides a powerful tool to overcome the drawbacks of current methods such as the long processing time and the requirement for post-PCR manual procedures” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Otero to include the real time amplification as taught by Faner to arrive at the claimed invention with a reasonable expectation for success.

Claims 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otero et al. (WO2007068782; June 2007) over claims 1-3, 5-7 and 10-13 above and further in view of Biggar et al. (AIDS 1997, vol. 11, 1375-1382).
While Otero teaches all of the limitations of claim 1, Otero does not teach the application of the method to umbilical samples or samples collected on Guthrie cards.

With regard to claim 16, Biggar teaches a method of claim 15, wherein said Guthrie cards contain fluidically isolated rings (Abstract, p. 1376, col. 1, where umblical cord blood can be tested).  
With regard to claim 17, Biggar teaches a method of claim 16, wherein said rings are outlined with hydrophobic paint (p. 1376, methods, where samples are stored on paper).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Otero to include the testing of fetal blood samples as taught by Biggar to arrive at the claimed invention with a reasonable expectation for success.  As taught by Biggar, “we examined infant birth weights and maternal and obstetrical risk factors in three groups: group 1, infants identified by PCR as having HIV DNA in their umbilical cord blood (cord blood-positive); group 2, infants who were found to be HIV DNA-positive by PCR at their first follow-up visit but whose cord blood was negative (initially cord blood-negative); and group 3, those born to HIV infected women (exposed) but not infected on their first visit”.  Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to have adjusted the teachings of Otero to include the testing of fetal blood samples as taught by Biggar to arrive at the claimed invention with a reasonable expectation for success.

18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Otero et al. (WO2007068782; June 2007) over claims 1-3, 5-7 and 10-13 above and further in view of Xie et al. (J of Magnetism and Magnetic Materials, 2004, 280:164-168).
Regarding the saliva samples, while Otero teaches the steps of amplification, Otero does not teach the inclusion of saliva samples.
With regard to claim 18, Xie teaches a method of claim 2, wherein said saliva sample is a sample stabilized by a sample collection kit.  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Otero to include the additional sample type of saliva as taught by Xie to arrive at the claimed invention with a reasonable expectation for success.  Xie teaches “a series of simplified protocols are developed for extracting genomic DNA from saliva by using the magnetic nanobeads as absorbents" (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Otero to include the additional sample type of saliva as taught by Xie to arrive at the claimed invention with a reasonable expectation for success.

Conclusion
Claims 1-13 and 15-18 stand rejected.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is free of the art because none of the full length sequences are taught by the prior art with an earlier priority date.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM